DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26, 28-35 and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Faller (20060079874) in view of Baxter (20120241503).

As to claim 21, Faller discloses: An ultrasonic instrument (device of figure 1), comprising:(a) a shaft assembly (72/76); (b) an acoustic waveguide (paragraph 0068-0070) configured to acoustically couple with an ultrasonic transducer (50); (c) an ultrasonic blade (79) extending distally from the acoustic waveguide (extends from rest of the device attached to 50, see figure 1), wherein the ultrasonic blade is in communication with the acoustic waveguide (in communication through interaction with rest of device); and (d) a clamp arm assembly (56/58), comprising: (i) a clamp arm (56) pivotally coupled (via 57) with the shaft assembly (see figure 4B), wherein the clamp arm comprises a first support gusset terminating into a surface (surface is seen to be the surface that helps make the channel inside 56, see figure below), wherein the clamp arm is configured to transition between an open configuration (figure 10) and a closed configuration (figure 11), (ii) a clamp pad (58) configured to removably couple with the clamp arm (paragraph 0090, structured to be removed), and (iii) coupling assembly (53b/55b and interaction with groove inside the jaw) configured to accommodate the clamp pad in removably coupling with the clamp arm, wherein the coupling assembly comprises a first resiliently deformable feature (feature 55b on the left of the pad that deforms for the press fit arrangement, see paragraph 0085) associated with the clamp pad, wherein the first resiliently deformable feature is configured to transition from a compressed state into an expanded state to thereby couple the clamp pad with the clamp arm (structured to be able to be compressed, then inserted into the jaw to then expand and create a press fit with the jaw), wherein the surface of the first support gusset is configured to engage the first resiliently deformable feature in the expanded state (when deformable feature is initially presses into the channel/comes in contact with the surface to form the press fit) to thereby inhibit proximal movement of the clamp -2-Serial No. 16/919,278pad while coupled with the clamp arm (when press fit is formed). Examiner notes depending on the size of the channel, the deformable member is structured to transition from a compressed state into an expanded state to thereby couple the clamp pad with the clamp arm. 

    PNG
    media_image1.png
    813
    749
    media_image1.png
    Greyscale

Faller fails to directly disclose: the coupling being a snap fit coupling. Examiner notes faller does disclose a press fit coupling, which occurs when a larger piece is placed into a smaller channel. Faller further discloses the clamp pad can be attached to the jaw by any other known means in the art (paragraph 0085)
In the same field of endeavor, namely surgical jaw devices, Baxter teaches a layer that can be attached to a jaw device via press fit, snap fit or other known methods in the art (see paragraph 0609).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the press fit connection taught in Faller for the snap fit connection in Baxter since these two connections are seen a 

As to claim 22, the combination of Faller and Baxter discloses the invention of claim 21, the combination further discloses: wherein the first resiliently -8-Serial No. 16/919,278deformable feature is configured to transition from the expanded state into the compressed state to thereby decouple the clamp pad with the clamp arm. Examiner notes depending on the size/shape of the channel the pad slides into, the deformable feature is structured to allow transition from the expanded state into the compressed state to thereby decouple the clamp pad with the clamp arm.

As to claim 23, the combination of Faller and Baxter discloses the invention of claim 22, the combination further discloses: wherein the first resiliently deformable feature comprises a projection (55b is seen as a projection).



As to claim 25, the combination of Faller and Baxter discloses the invention of claim 24, the combination further discloses: wherein the first resiliently deformable feature is configured to inhibit proximal translation of the clamp pad relative to the clamp arm while the clamp pad is coupled with the clamp arm (while inside the groove, interaction between 55b and groove wall will prevent movement when a low force is applied since there is a snap fit arrangement).

As to claim 26, the combination of Faller and Baxter discloses the invention of claim 25, the combination further discloses: wherein the first support gusset is configured to abut against the first resiliently deformable feature to thereby transition the first resiliently deformable feature between the compressed state and the expanded state (see figure below). Examiner notes these gussets are configured to deform the deformable member when the deformable member is larger than the gussets (when press fit/snapfit arrangement is being used). Furthermore, these gussets are able to abut against the first resiliently deformable feature to thereby transition the first resiliently deformable feature between the compressed state and the expanded state depending on the shape of the gussets. 

    PNG
    media_image1.png
    813
    749
    media_image1.png
    Greyscale


As to claim 28, the combination of Faller and Baxter discloses the invention of claim 21, the combination further discloses: wherein the clamp pad is configured to couple with the clamp arm while the clamp arm is pivotally coupled with the shaft assembly (see paragraph 0090).

As to claim 29, the combination of Faller and Baxter discloses the invention of claim 22, the combination further discloses: wherein the clamp pad is configured to couple with the clamp arm while the clamp arm is decoupled with the shaft assembly (see examiner note below). Examiner notes the pad is structured to be able to attach to 

As to claim 30, the combination of Faller and Baxter discloses the invention of claim 21, the combination further discloses: wherein the snap-fit coupling assembly further comprises a second resiliently deformable feature (right side of 55b) is configured to transition from a compressed state into an expanded state to thereby couple the clamp pad with the clamp arm (configured to deform to provide the press fit/snap fit of the combined device). Examiner notes depending on the shape of the channel, the second resiliently deformable feature is structured to be able to expand if inserted into a channel that tapered outwardly (channel moves from smaller in diameter to larger in diameter)

As to claim 31, the combination of Faller and Baxter discloses the invention of claim 30, the combination further discloses: wherein the first resiliently deformable feature and the second resiliently deformable feature face opposite from one another (see figure 3A of faller).

As to claim 32, the combination of Faller and Baxter discloses the invention of claim 31, the combination further discloses: wherein the snap-fit coupling assembly further comprises a second support gusset (see figure below) associated with the clamp arm, wherein the first support gusset is configured to transition the first resiliently deformable feature between the compressed state and the expanded state, wherein the support gusset is configured to transition the second resiliently deformable feature between the compressed state and the expanded state (see explanation below). Examiner notes depending on the size/shape of the first/second gusset (for instance if it tapered outwards), the first gusset would be configured to transition the first resiliently deformable feature between the compressed state and the expanded state, and the second gusset would be configured to transition the second resiliently deformable feature between the compressed state and the expanded state.

    PNG
    media_image1.png
    813
    749
    media_image1.png
    Greyscale



support gusset and the second support gusset define a gap (space between gussets) dimensioned to receive a portion of the clamp pad (see figure attached above).

As to claim 34, the combination of Faller and Baxter discloses the invention of claim 21, the combination further discloses: wherein the shaft assembly comprises an outer sheath (72) and an inner tube (76), wherein the outer sheath and inner tube are both pivotally coupled with the clamp arm (see figures 4a-4b and paragraphs 0091-0092).

As to claim 35, the combination of Faller and Baxter discloses the invention of claim 34, the combination further discloses: wherein the inner tube is configured to actuate relative to the outer sheath to thereby pivot the clamp arm between the -10-Serial No. 16/919,278open configuration and the closed configuration (paragraph 0092).

As to claim 41, the combination of Faller and Baxter discloses the invention of claim 21, the combination further discloses: wherein the clamp pad comprises a tissue engaging surface (top surface of pad in figure 3a), wherein the first resiliently deformable feature is closer to the tissue engaging surface in the compressed state compared to when the first resiliently deformable feature is in the expanded state (see explanation below). Examiner notes depending on the shape of the channel, the deformable members seen in figure 3a are structured to deform upward and inward. 

As to claim 42, the combination of Faller and Baxter discloses the invention of claim 41, the combination further discloses: wherein the first resiliently deformable feature is configured to actuate distally past the surface (see explanation below). Examiner notes the first resiliently deformable feature extends the length of the pad. Thus depending on the channel shape, it is structured to be able to actuate when pressed distally past the segment seen as the surface. Examiner notes the claim does not require the entire first resiliently deformable feature to extend distally past the surface. 
Allowable Subject Matter
Claims 36 and 39-40 are allowed.
Claim 43 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  No art on record, alone or in combination could be found to teach: (claim 36) the support gusset is configured to compress the resiliently deformable feature and subsequently disengage the resiliently deformable feature thereby allowing the resilient deformable feature to transition into an expanded state to couple the clamp pad with the clamp arm in a snap-fit fashion, (claim 40) wherein the pair of resiliently deformable features are configured to engage a respective distally facing surface of the pair of . The closest art found was Faller (20060079874) in view of Baxter (20120241503). As to claim 36, the support gusset of Faller is not configured to disengage the resiliently deformable feature thereby allowing the resilient deformable feature to transition into an expanded state to couple the clamp pad with the clamp arm in a snap-fit fashion. The deformable feature is deformed and that is what causes the connection. It cannot expand again tot eh expanded state to make the connection as the claim requires. As to claim 40, the pair of resiliently deformable features are not configured to engage a respective distally facing surface of the pair of support gussets. The deformable features are lower is the channel then the distal facing surfaces, thus they cannot contact them. Finally as to claim 43, again the deformable features are lower is the channel then the distal facing surfaces, thus they cannot contact them as required by claim 43 and 21. 

Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered. As acknowledged by applicant, an interview was conducted and amendments were discussed. Those amendments overcame the previous interpretation of the art on record.
 There were no direct arguments to the currently rejected claim set. As seen above, art was applied to claims 21-26 and 28-35. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771